Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 19, 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 18, 20 of U.S. Patent No. 11146837 in view of Le-Chau et al. (US 20170094334.) Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another. For example, note the following relationship between the instant application claim 1 and patented claim 1 (examiner note: similarities to the patented claims have been underlined.)

Instant 17495668
Patent 11146837
Claim 1 A method comprising: receiving, by a computing device, a plurality of viewing policies for a media program, 

wherein the plurality of viewing policies include an action to perform for the media program and an audience; 















reviewing, by the computing device, the action for at least a portion of the plurality of viewing policies to determine a first viewing policy that includes the action of sending a base content stream for the media program; 



selecting, by the computing device, a first audience associated with the base content stream in the first viewing policy and one or more second audiences associated with actions in one or more second viewing policies; 







generating, by the computing device, an audience definition for the media program defining one or more restrictions on viewing the media program, the one or more restrictions being based on the first audience and the one or more second audiences; 


and storing, by the computing device, the audience definition for the media program.






Claim 1 
A method comprising: receiving, by a computing device, one or more viewing policies for a media program being offered via live linear programming, 

the one or more viewing policies being in a format to be applied per user; transforming, by the computing device, the one or more viewing policies to a linear prioritized list of audience locations and respective actions to perform on a per user basis for presentation via the live linear programming, wherein the linear prioritized list organizes the one or more viewing policies where a higher priority viewing policy is performed when a user falls within multiple audience locations for multiple viewing policies and the linear prioritized list of audience locations organizes audience locations with a higher priority as subsets of audience locations with a lower priority; 

analyzing, by the computing device, the actions to determine a base action associated with sending a base content stream for the media program, the base action being lower in priority than other previous actions in the linear prioritized list that do not send the base content stream; 

selecting, by the computing device, a content stream audience location associated with the base content stream and one or more previous audience locations associated with the previous actions that have a higher priority in the linear prioritized list than the content stream audience location, the one or more previous audience locations being a subset of the content stream audience location and being higher in priority than the content stream audience location; 

removing, by the computing device, the one or more previous audience locations from the content stream audience location to generate a new audience location from within the content stream location that is different from audience locations in the linear prioritized list of audience locations; 

and storing, by the computing device, the new audience location in association with the media program, wherein the new audience location is used to determine whether users may view the media program based on characteristics of the users in place of the one or more viewing policies via the live linear programming.


Claim(s) 1, 19, and 20 respectively correspond to claims 1, 18, and 20 of patent 11146837 except that pending claims 1, 19, and 20 describe an “audience” whereas patented claims 1, 18, and 20 describes an “audience location” and pending claims contains the additional limitation “defining one or more restrictions on viewing the media program, the one or more restrictions being based on the first audience and the one or more second audiences.” In an analogous art, Le-Chau teaches (¶0125) a merged policy (i.e., audience definition) 800 may be generated based on one or more other policies 802, 804, 806, 808, which are combined and interpreted in predefined precedence (or hierarchical) orders. A policy may be directed to any number of customers and/or users; (¶0129 and Fig. 11) each of the policies 802, 804, 806, 808, which are used to generate the merged policy, includes a device value. The device value indicates the type or types and/or geographical locations of POP devices/users/audience for which to permit and restrict/prevent content (i.e., audiences are defined by geolocation/location); (Fig. 11) 804 first device value 3 (i.e., first audience) and 806 second device value 10 (i.e., second audience.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method/system of patent 11146837 with the defining audiences by location and restricting said audiences as taught by Le-Chau for the benefit of giving creator/owner more control over how and where content is distributed. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Chau et al. (US 20170094334, disclosed in IDS filed 10/06/2021, hereinafter Le-Chau.)
Regarding claim 1, “A method comprising: receiving, by a computing device, a plurality of viewing policies for a media program” Le-Chau teaches (¶0037 and Fig. 1) one or more content providers, only one of which is illustrated, may collectively be referred to as a content service provider; (¶0106 and Fig. 7) the service provider 608 is configured and operates as described with respect to the service providers associated with Fig. 1. Example service providers are DirectTV®, Netflix®, VooDoo®, etc. Each of the service providers may have respective rules for different types of content, POP devices, customers, etc.; (¶0110, ¶0149) a policy management module 626 of the headend receives conditions and rules for content from a service provider(s); (¶0111) DRM module 634 also receives the policy templates, rules and/or conditions. 
As to “wherein the plurality of viewing policies include an action to perform for the media program and an audience” Le-Chau teaches (¶0099) policy is a set of rules which are implemented to control (i.e., action) the usage and enforcement of a type of content based on multiple conditions, the conditions allow a particular content to be displayed on/via a particular point of presence (POP) device during a predetermined time period; (¶0108 and ¶0129) providing or preventing content (i.e., actions to perform) based on sets of rules provided in the polices, the rules may include what customers and/or users can view the content.
As to “reviewing, by the computing device, the action for at least a portion of the plurality of viewing policies to determine a first viewing policy that includes the action of sending a … content stream for the media program” Le-Chau teaches (¶0125) a policy merger is based one or more polices which are interpreted in predefined precedence and/or hierarchical order; (Fig. 11, ¶0124-¶0125, ¶0129, ¶0029) the conditions/rules for each policy 802, 804, 806, 808, are evaluated to determine the merged policy; (¶0129) Conditions and/or rules may permit certain POP devices/users to access and view the content and prevent certain POP devices/users from accessing/viewing the content.
As to “selecting, by the computing device, a first audience associated with the ...content stream in the first viewing policy and one or more second audiences associated with actions in one or more second viewing policies” Le-Chau teaches (¶0126) policy merger is performed by the policy management module 626; (¶0166, ¶0168, ¶0170-¶0171) computer/processer implemented via program/code/instructions read/selected from memory; (¶0129) Each content policy 802, 804, 806, 808 (i.e., first and second viewing policies) includes conditions and rules for particular content. The conditions and/or rules may permit certain POP devices/users to access and view the content (i.e., first audience and second audiences) and prevent certain POP devices/users from accessing/viewing the content (i.e., first audience and second audiences); (¶0130) a condition and/or a rule of the second type of policy may have a higher ranking and/or may be implemented prior to a condition and/or a rule of the first type of ranking; (¶0031) Intersections and/or unions of the conditions and rules are addressed and a hierarchy of the conditions and rules with orders of precedence is followed; (Fig. 11, ¶0124, ¶0129) Account Policy 804 has Device Value: 3 (a value that indicates types/geographic locations of POP devices for which the policy is implemented, i.e., a first audience) whilst Global Policy 806 has Device Value: 10 (a second audience different from the first audience.)
As to “generating, by the computing device, an audience definition for the media program defining one or more restrictions on viewing the media program, the one or more restrictions being based on the first audience and the one or more second audiences” Le-Chau teaches (¶0125) a merged policy (i.e., audience definition) 800 may be generated based on one or more other policies, which are combined and interpreted in predefined precedence (or hierarchical) orders. A policy may be directed to any number of customers and/or users; (¶0129) each of the policies 802, 804, 806, 808 includes a POP device value (i.e., the type or types and/or geographical locations of POP devices/users (i.e., first and second audiences) for which to permit and restrict/prevent content); (Fig. 11 and ¶0130) as shown, various policies with different device/audience values are merged to provide the resulting merged policy.
As to “and storing, by the computing device, the audience definition for the media program.” Le-Chau teaches (¶0151 and ¶0150) a configuration file including the merged policy is created (i.e., the merged policy/audience definition is stored in the configuration file); (¶0166, ¶0168, ¶0170-¶0171) system/method is computer implemented, thus all information/data/code is stored/held in memory.
Le-Chau’s main embodiment does not openly teach that the content is “base content.” However, Le-Chau teaches (¶0028 and ¶0129) that in certain embodiments content is standard definition/standard content (i.e., base content.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the process for generating a merged policy with standard content as taught by Le-Chau (standard content embodiment) for the benefit of simplifying the granting authorizing and enforcing entitlement process (see ¶0030) for users who cannot afford premium content.

Regarding claim 2, “The method of claim 1, wherein reviewing the action for at least the portion of the plurality of viewing policies comprises: generating a prioritized list for the plurality of viewing policies based on an assigned priority to each viewing policy.” Le-Chau teaches (¶0125) a policy merger is based one or more polices which are combined and interpreted (i.e., reviewed) in predefined precedence/hierarchical order (i.e., assigned priority); (Fig. 11) precedence order/prioritized list.

Regarding claim 3, “The method of claim 2, wherein reviewing the action for at least the portion of the plurality of viewing policies comprises: reviewing the action for the least the portion of the plurality of viewing policies in an order based on the priority.” Le-Chau teaches (¶0125) merged policy 800 may be generated based on one or more other policies, which are combined and interpreted in predefined precedence (or hierarchical) orders; (¶0129) Each of the policies 802, 804, 806, 808 may include a concurrency value, a POP device value, a download value, and/or other values; (¶0124) The conditions and/or rules included in and/or implemented according to the policy may have a hierarchy with respect to which conditions and/or rules are to be followed over other conditions and/or rules

Regarding claim 4, “The method of claim 1, wherein reviewing the action for at least the portion of the plurality of viewing policies comprises: reviewing an action for the one or more second viewing policies in the least the portion of the plurality of viewing policies until the action includes the base action associated with sending the base content stream.” Le-Chau teaches (¶0129) Each of the policies 802, 804, 806, 808 may include a concurrency value, a POP device value, a download value, and/or other values. The content may be standard content. The POP device value may indicate a type or types and/or geographical locations of POP devices for which the policy is to implement. The conditions and/or rules prevent certain POP devices/users from accessing and viewing the content and permit certain POP devices/users to access and view the content; (¶0125) one or more polices which are combined and interpreted (i.e., reviewed) in predefined precedence/hierarchical order until a merged policy is determined; (Fig. 11) shows that the Global Policy 806 is interpreted from the concurrency attribute until the device attribute. 

Regarding claim 5, “The method of claim 1, wherein reviewing the action for at least the portion of the plurality of viewing policies comprises: reviewing a first action for a viewing policy in the least the portion of the plurality of viewing policies; and determining whether the first action includes the action of sending the base content stream.” Le-Chau teaches (¶0129) Each of the policies 802, 804, 806, 808 may include a concurrency value, a POP device value, a download value, and/or other values. The content may be standard content. The conditions and/or rules prevent certain POP devices/users from accessing and viewing the content and permit certain POP devices/users to access and view the content; (Fig. 11, ¶0125-¶0126, ¶0129, ¶0029) the conditions/rules for each policy 802, 804, 806, 808, are evaluated to determine the merged policy; (¶0111) determining (i) days and times for each of the policies and corresponding content, and (ii) whether requests for the content received from the POP devices 602 are authorized or not based on the conditions in the policies, parameters received from the POP devices, and/or other parameters stored at the headend. The parameters received and stored at the headend may include any of the parameters and/or characteristics disclosed herein and pertaining to the POP devices, corresponding customers and/or users, service provider parameters, content parameters, etc. Some example parameters and characteristics are a type of POP device, a location of a POP device, an operating system of a POP device, an age of customer, whether the customer has paid for the content, a service provider ID, a third party ID, a period of time or type of use of the content, etc. Thus, the authorization module 628 determines whether a user is able to receive particular content at a particular POP device based on one or more rules associated with that content. The authorization module 628 provides the content to the content locker 632 if the corresponding request is authorized.

Regarding claim 8, “The method of claim 1, wherein reviewing the action for at least the portion of the plurality of viewing policies comprises: comparing the action to a rule that defines whether the action is for sending the base content stream” Le-Chau teaches (¶0124) conditions and/or rules included in and/or implemented according to the policy may have a hierarchy with respect to which conditions and/or rules are to be followed over other conditions and/or rules. For example, one condition or rule may override another conflicting condition and/or rule. An example hierarchy is shown in FIG. 11; (¶0111) The parameters received and stored at the headend may include any of the parameters and/or characteristics disclosed herein and pertaining to the POP devices, corresponding customers and/or users, service provider parameters, content parameters, etc. Some example parameters and characteristics are a type of POP device, a location of a POP device, an operating system of a POP device, an age of customer, whether the customer has paid for the content, a service provider ID, a third party ID, a period of time or type of use of the content, etc. Thus, the authorization module 628 determines whether a user is able to receive particular content at a particular POP device based on one or more rules associated with that content.

Regarding claim 9, “The method of claim 8, wherein the rule includes a send action of sending the base content stream.” Le-Chau teaches (¶0129) The content policy may include conditions and/or rules for permitting certain POP devices and/or users to access and/or view the content. Content is standard content; (¶0036, ¶0096, ¶0111) headend distributes content according to the policies.

Regarding claim 10, “The method of claim 1, wherein selecting the first audience associated with the base content stream in the first viewing policy and one or more second audiences associated with actions in one or more second viewing policies comprises: determining a priority for the plurality of viewing policies; and selecting the one or more second audiences based on the priority assigned to the one or more second viewing policies and a priority assigned to the first viewing policy.” Le-Chau teaches (¶0124) The conditions and/or rules included in and/or implemented according to the policy may have a hierarchy with respect to which conditions and/or rules are to be followed over other conditions and/or rules. For example, one condition or rule may override another conflicting condition and/or rule. An example hierarchy is shown in FIG. 11; (Fig. 11, ¶0124-¶0125, ¶0129, ¶0029) the conditions/rules for each policy 802, 804, 806, 808, are evaluated to determine the merged policy; (¶0129) Conditions and/or rules may permit certain POP devices/users to access and view the content and prevent certain POP devices/users from accessing/viewing the content. The content may be standard content (i.e., base content).

Regarding claim 11, “The method of claim 10, wherein selecting the one or more second audiences based on the priority assigned to the one or more viewing policies comprises: reviewing the priority of the plurality of viewing policies to determine the one or more second viewing policies, wherein the one or more second viewing policies have a lower priority than the priority assigned to the first viewing policy.” Le-Chau teaches (Fig. 11 and ¶0125) a precedence order that some viewing policies follow a hierarchy.

Regarding claim 12, “The method of claim 11, wherein a viewing policy with a higher priority than the priority assigned to the first viewing policy is not selected in the one or more second viewing policies.” Le-Chau teaches (¶0130) although a certain (first) type of policy may have a higher ranking than another (second) type of policy, a condition and/or a rule of the second type of policy may have a higher ranking and/or may be implemented prior to a condition and/or a rule of the first type of ranking.

Regarding claim 13, “The method of claim 1, wherein the audience definition is different from the first audience and the one or more second audiences.” Le-Chau teaches (¶0125) merged policy (i.e., audience definition) 800 may be generated based on one or more other policies; (¶0129-¶0130 and Fig. 11) POP device value defines a type or types and/or geographical locations of POP devices for which the policy is to implement. The merged policy 800 itself is different from the Device Value that defines the viewing audience furthermore it is also different from the viewing audiences/users/POP devices themselves who receive the content.  

Regarding claim 17, “The method of claim 16, wherein the audience definition is formed from a subset of restrictions of the first audience.” Le-Chau teaches (¶0125) merged policy (i.e., audience definition) 800 may be generated based on one or more other policies; (¶0031) Intersections and/or unions of the conditions and rules are addressed and a hierarchy of the conditions and rules with orders of precedence is followed; (¶0129-¶0130 and Fig. 11) POP device value may indicate a type or types and/or geographical locations of POP devices for which the policy is to implement; (¶0029) only the subset of users having with a device type/living in a certain area can watch for example, those with iOS 7 and Android 5 or newer can watch, or those living within a certain zip code/area.

Regarding claim 18, “The method of claim 16, wherein the audience definition comprises at least one of a location restriction and a device type restriction.” Le-Chau teaches (¶0130 and ¶0124) policies are merged to create a merged policy; (¶0129, ¶0029, Fig. 11) device value in the merge policy indicate geographic and device class/type rules/restrictions.

Regarding claim 19, “A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for” Le-Chau teaches (¶0166, ¶0168, ¶0170-¶0171) system/method is computer implemented, using a processor reading instructions stored in memory. 	The remainder of claim 19 recites similar features as claim 1, therefore its rejection is similar to claim 1.

Regarding claim 20, “An apparatus comprising: one or more computer processors; and a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for”
 The remainder of claim 20 recites similar features as claim 1, therefore its rejection is similar to claim 1.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Chau in view of Jacobs et al. (US 20110321088, disclosed in IDS filed 10/06/2021, hereinafter Jacobs.)
Regarding claim 14, “The method of claim 1, wherein generating the audience definition comprises: removing the one or more second audiences from the first audience.” Jacobs teaches (¶0036) creating priority list that comprises an ordered list of channels and alternate versions to be provided to audience members as transmission bandwidth permits. The channels and versions are associated with audience cohorts, the priority list also contains a pointer (i.e., restriction) that tracks what channels are used for lineup, the pointer indicates which channels should be examined to determine the new lineup; (¶0037) that a bandwidth decreases a pointer moves up and if bandwidth increases the pointer moves down, used to change channel lineup (e.g., change from three versions of ESPN to two versions of ESPN); (¶0044 and Table 2) as the Fox channel expands from 2 to 3 versions, the second version may be changed from being associated with all women to being associated with Women aged 18-24 and the newly created third version may be associated with women aged 25-35. Female audience members in the 25-35 age range already assigned to the second version may be transitioned to the new version (removed.) Thus, the system goes down the list removing certain demographic characteristics/limitations from the All audience cohort until no more demographic characteristics/limitations remain to be subtracted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Le-Chau to provide content based on audience cohorts as taught by Jacobs for the benefit of providing content/advertising that is relevant to a user’s interest/preferences.

Regarding claim 15, Le-Chau does not teach “The method of claim 1, wherein generating the audience definition comprises: determining limitations from the one or more second audiences on the first audience; and subtracting a limitation from one of the one or more second audiences from the first audience until no more limitations remain to be subtracted from the one or more second audiences.” Jacobs teaches (¶0036) creating priority list that comprises an ordered list of channels and alternate versions to be provided to audience members as transmission bandwidth permits. The channels and versions are associated with audience cohorts, the priority list also contains a pointer (i.e., restriction) that tracks what channels are used for lineup, the pointer indicates which channels should be examined to determine the new lineup; (¶0037) that a bandwidth decreases a pointer moves up and if bandwidth increases the pointer moves down, used to change channel lineup (e.g., change from three versions of ESPN to two versions of ESPN); (¶0044 and Table 2) as the Fox channel expands from 2 to 3 versions, the second version may be changed from being associated with all women to being associated with Women aged 18-24 and the newly created third version may be associated with women aged 25-35. Female audience members in the 25-35 age range already assigned to the second version may be transitioned to the new version. Thus, the system goes down the list removing certain demographic characteristics/limitations from the All audience cohort until no more demographic characteristics/limitations remain to be subtracted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Le-Chau to provide content based on audience cohorts as taught by Jacobs for the benefit of providing content/advertising that is relevant to a user’s interest/preferences.

Regarding claim 16, Le-Chau does not teach “The method of claim 1, wherein generating the audience definition comprises: determining limitations from the second one or more audiences on the first audience that do not subtract all possible items from the first audience; and subtracting a limitation from one of the one or more second audiences from the first audience until no more limitations remain to be subtracted from the one or more second audiences.” Jacobs teaches (¶0036) creating priority list that comprises an ordered list of channels and alternate versions to be provided to audience members as transmission bandwidth permits. The channels and versions are associated with audience cohorts, the priority list also contains a pointer (i.e., restriction) that tracks what channels are used for lineup, the pointer indicates which channels should be examined to determine the new lineup; (¶0037) that a bandwidth decreases a pointer moves up and if bandwidth increases the pointer moves down, used to change channel lineup (e.g., change from three versions of ESPN to two versions of ESPN); (¶0044 and Table 2) as the Fox channel expands from 2 to 3 versions, the second version may be changed from being associated with all women to being associated with Women aged 18-24 and the newly created third version may be associated with women aged 25-35. Female audience members in the 25-35 age range already assigned to the second version may be transitioned to the new version. Thus, the system goes down the list removing certain demographic characteristics/limitations from the All audience cohort until no more demographic characteristics/limitations remain to be subtracted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Le-Chau to provide content based on audience cohorts as taught by Jacobs for the benefit of providing content/advertising that is relevant to a user’s interest/preferences.

Allowable Subject Matter
Claims 6 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al. (US 9985998) – relevant to claim 1 - (Fig. 13) element 1308 generate permissions associated with the media channel for the one or more accounts based on the one or more social groups and media content associated with the one or more social groups

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 10:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425